The case of O'Brien v. County, 80 N.H. 522, is decisive against the plaintiff. It held that counties are not liable for defaults in the exercise of public governmental functions without statutory provision therefor. And the principle of exemption of towns from liability under similar defaults in governmental maintenance, as declared in Doolittle v. Walpole, 67 N.H. 554, and Gates v. Milan, 76 N.H. 135, was invoked. Special reasons suggested in the O'Brien case as possibly confirming the result did not take it out of the application of the general rule.
Exception overruled.